Citation Nr: 1508734	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-02 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right foot disability, to include plantar fasciitis and arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to December 1961 and from August 1984 to September 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the November 2012 rating decision on appeal addressed whether new and material evidence had been received to reopen the claim for service connection for a right foot disability, reopened the claim, but denied it on the merits.  However, the record reflects that while the claim for service connection for a right foot disability was originally denied by a rating decision in May 2001, on June 4, 2001, within the one-year period to appeal that determination, new and material evidence as to the claim was received by the RO.  As such, the Board finds that the November 2012 rating decision constitutes a reconsideration of the claim pursuant to 38 C.F.R. § 3.156(b).

The appeal is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

After thorough consideration of the evidence of record, the Board believes that a remand is necessary to ensure proper development of the Veteran's claim.  Initially, the Board notes that the Veteran has provided lay statements attesting to treatment for right foot plantar fasciitis, including injections, since service.  He also reported regular treatment for plantar fasciitis.  The VA treatment records of record are silent for treatment for plantar fasciitis from approximately 2000 through 2009.  Only in 2009 do the records reflect any complaints or treatment for plantar fasciitis, and the records are silent as to any injections.  As the evidence of record seems slightly at odds with the Veteran's reports of treatment, additional efforts should be made to ensure that all treatment records have been obtained.  Accordingly, the RO should again request that the Veteran identify all VA and non-VA treatment for his right foot disability since service discharge, noting the dates of treatment and all facilities at which he received treatment.  

Additionally, the Board finds the December 2013 VA opinion regarding the etiology of the Veteran's plantar fasciitis to be inadequate, as the examiner did not address any of the Veteran's lay statements regarding continuity of symptomatology since service.  In that regard, in his June 2012 statement, the Veteran reported that he had plantar fasciitis pain and symptoms regularly since service discharge.  Because the basis for the December 2013 VA opinion relied on the lack of symptoms and treatment since service, the VA examiner's failure to consider the Veteran's lay statements renders the opinion inadequate.  Accordingly, a new VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another opportunity to identify all VA facilities at which he may have been treated for a right foot disability since his discharge from service, to include any injections or other therapy.  Regardless as to whether or not he responds, ensure that all relevant VA treatment records have been obtained from the Minneapolis VA Health Care System since 2000.  All attempts to obtain this evidence must be documented in the claims file by the RO.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the VA treatment records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If all procedurally appropriate actions to locate and secure the records and any other identified records have been made and the RO concludes that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Afford the Veteran another opportunity to identify any non-VA provider who has treated him for a right foot disability since service discharge.  Request that the Veteran provide the required authorizations for all identified providers.  Thereafter, obtain all identified records.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

3.  Provide the Veteran with a VA examination, conducted by a podiatrist, to determine the etiology of his right foot disabilities, to include plantar fasciitis and arthritis.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements of record, the examiner should state:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a right foot disability, to include plantar fasciitis and arthritis, that was incurred in or otherwise related to the Veteran's military service.  The examiner should specifically address the in-service evidence of plantar fasciitis and state whether his current plantar fasciitis is related to his in-service plantar fasciitis.  A complete rationale must be provided for the opinion(s) proffered.

In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of post-service symptomatology of plantar fasciitis pain regularly since service discharge.  The examiner is advised that the Veteran is competent to report observable symptomatology such as foot pain, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014). 

5.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


